DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 and 03/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 01/22/2021.  These drawings are accepted.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “input plaintext identification information of the fist type”. It should be “input plaintext identification information of the first type”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-21 are rejected under 35 U.S.C. 112(b). 
Claim 1 recites the limitation " validate the input identification information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the first type” in line 8 and line 9. There is insufficient antecedent basis for this limitation in the claim. It should be “the first authentication type” or “process identification information of a first type” in line 7 like independent claim 12.
Claim 3 recites the limitation "evaluation criteria independent of the subject seeking" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " validate the input identification information" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "evaluation criteria independent of the subject seeking" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The respective dependent claims inherit the deficiencies of independent claims 1 and 14 upon which ultimate claim and are rejected as well.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20210224563 A1) in view of Barham et al. (US 20200228339 A1 hereinafter “Barham”) in view of Gu et al. (US 20210141007 A1 hereinafter “Gu”).
Regarding claim 1, Patel discloses a system for privacy-enabled identification or authentication, the system comprising (Abs., Computer systems and methods are provided for training a machine learning system to determine an authentication decision and deleting personal data (analogous to “filter identification information” below) from the machine learning system):
at least one processor operatively connected to a memory (para. 0103, instructions for performing the method are stored in the memory 102 and executed by the processor(s) 104 of the authentication server computer system 100); 
an authentication data gateway, executed by the at least one processor, configured to [[filter]] identification information, the authentication data gateway comprising at least (Figs. 12 and 13; para. 0110, Subsequent to the subsequent updating of the authentication model 136, the server deletes (1312) the requested image data (e.g., 1210) from the data storage of the machine learning system (e.g., memory 102) (analogous to “filter identification information” and which is cured by Gu below)):
a first pre-trained validation helper network associated with a first authentication modality configured to (Figs. 12 and 13): 
process identification information of a first authentication type (para. 0104, The server receives (1302) first authentication information (e.g., authentication request 124 a) for a first transaction), and
validate the input identification information of the first type or reject the identification information of the first type (para. 0105, the authentication decision 1206 a is determined based on the authentication model 136 (e.g., using an automated processes such as those described above with reference to machine learning module 126)).
However, Patel does not teach “authentication subsystem configured to: generate with an embedding network encrypted feature vectors for identifying or authenticating respective users based on input of the filtered identification information to the embedding network; and train a classification network on the encrypted feature vectors and labels associated with the respective users”.
Barham in analogous art discloses the system, wherein authentication subsystem configured to (Figs. 1 and 2, enrollment phase 202 and verification phase 204): 
generate with an embedding network encrypted feature vectors for identifying or authenticating respective users based on input of the [[filtered]] identification information to the embedding network (para. 0016-0017, Enrollment phase 202 may begin with 206, in which biometric information acquisition device 106 may sample one or more biometric features of a person (“based on input of the [[filtered]] identification information”, the filtering is cured by Gu below) and convert the sample to biometric information that is transmitted 112 to client device 104. Client application 110 may train 208 a neural network classifier (“embedding network”) to identify the person's biometric features using the biometric information. The weights of, for example, the first few layers may be fixed or store and then, during enrollment, the remaining layers may be retrained using private, person-specific, biometric data. Thus, for example, only the last few layers need be encrypted (“generate encrypted feature vectors”)); and 
train a classification network on the encrypted feature vectors and labels associated with the respective users (para. 0016-0017, The trained weights may be encrypted 210 using, for example, homomorphic encryption and transmitted 114 to server 102, which may store the encrypted neural network 108 (“a classification network”) for that person. Server 102 may use the encrypted weights and the received biometric information features to employ the neural network and obtain an encrypted match-score (“train a classification network on the encrypted feature vectors and labels”). Server 102 now needs to know whether this match-score passes a threshold or not).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel with the teachings of Barham to include the concept of “an authentication subsystem configured to: generate with an embedding network encrypted feature vectors for identifying or authenticating respective users based on input of the filtered identification information to the embedding network; and train a classification network on the encrypted feature vectors and labels associated with the respective users”. One of ordinary skill in the art would have been motivated to make this modification because the trained weights may be encrypted using, for example, homomorphic encryption and transmitted to server, which may store the encrypted neural network for that person. The server may use the encrypted weights and the received biometric information features to employ the neural network and obtain an encrypted match-score. Therefore, the server now knows whether this match-score passes a threshold or not. Further, only client device can decrypt the match score, a process may be used by which client device may decrypt the match score using a private key and convey this to the server in a trusted secure manner (para. 0016-0017).  
However, the combination of Patel and Barham does not explicitly teach “filtered identification information”.
Gu in analogous art disclose the system, wherein filtered identification information (para. 0043, The bad data filtering process begins with step 110 in which a pre-trained neural network for bad data identification is loaded in a bad data filtering system).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel and Barham with the teachings of Gu to include the concept of “filtered identification information”. One of ordinary skill in the art would have been motivated to make this modification because the bad data filtering system acquires PMU measurements and the correlated PMU measurements are read into the bad data filtering system. Therefore, the correlated PMU measurements are passed through a deep learning algorithm to identify any bad data (here bad data identification) in the correlated PMU measurements (para. 0044).

Regarding claim 2, the combination of Patel, Barham and Gu discloses the system of claim 1, wherein the authentication data gateway is configured to filter bad authentication data from training data sets used to build embedding network models (Gu: para. 0043, The bad data filtering process begins with step 110 in which a pre-trained neural network for bad data identification is loaded in a bad data filtering system).

Regarding claim 12, Patel discloses a computer implemented method for privacy-enabled authentication, the method comprising (Abs., Computer systems and methods are provided for training a machine learning system to determine an authentication decision and deleting personal data (analogous to “filter identification information” below) from the machine learning system): 
executing by the at least one processor, a first pre-trained validation helper network (para. 0103, instructions for performing the method are stored in the memory 102 and executed by the processor(s) 104 of the authentication server computer system 100); 
accepting, by the first pre-trained validation helper network, identification information of a first type (para. 0104-0105, The server including the machine learning module 126 (“first pre-trained validation helper network”) receives (1302) first authentication information (e.g., authentication request 124 a) for a first transaction. The server receives (1304) first validation information (e.g., authentication decision 1206 a) for the first transaction); 
validating the input identification information of the first type or rejecting the identification information of the first type (para. 0105, the authentication decision 1206 a is determined based on the authentication model 136 (e.g., using an automated processes such as those described above with reference to machine learning module 126 (“first pre-trained validation helper network”))). 
However, Patel does not teach “generating with an embedding network encrypted feature vectors for identifying or authenticating respective users based on input of filtered identification information to the embedding network; training a classification network on the encrypted feature vectors and labels associated with the respective users.”
Barham in analogous art discloses the method, wherein generating with an embedding network encrypted feature vectors for identifying or authenticating respective users based on input of [[filtered]] identification information to the embedding network (para. 0016-0017, Enrollment phase 202 may begin with 206, in which biometric information acquisition device 106 may sample one or more biometric features of a person (“based on input of the [[filtered]] identification information”, the filtering is cured by Gu below) and convert the sample to biometric information that is transmitted 112 to client device 104. Client application 110 may train 208 a neural network classifier (“embedding network”) to identify the person's biometric features using the biometric information. The weights of, for example, the first few layers may be fixed or store and then, during enrollment, the remaining layers may be retrained using private, person-specific, biometric data. Thus, for example, only the last few layers need be encrypted (“generate encrypted feature vectors”))); and 
training a classification network on the encrypted feature vectors and labels associated with the respective users (para. 0016-0017, The trained weights may be encrypted 210 using, for example, homomorphic encryption and transmitted 114 to server 102, which may store the encrypted neural network 108 (“a classification network”) for that person. Server 102 may use the encrypted weights and the received biometric information features to employ the neural network and obtain an encrypted match-score (“train a classification network on the encrypted feature vectors and labels”). Server 102 now needs to know whether this match-score passes a threshold or not).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel with the teachings of Barham to include the concept of “generating with an embedding network encrypted feature vectors for identifying or authenticating respective users based on input of filtered identification information to the embedding network; training a classification network on the encrypted feature vectors and labels associated with the respective users”. One of ordinary skill in the art would have been motivated to make this modification because the trained weights may be encrypted using, for example, homomorphic encryption and transmitted to server, which may store the encrypted neural network for that person. The server may use the encrypted weights and the received biometric information features to employ the neural network and obtain an encrypted match-score. Therefore, the server now knows whether this match-score passes a threshold or not. Further, only client device can decrypt the match score, a process may be used by which client device may decrypt the match score using a private key and convey this to the server in a trusted secure manner (para. 0016-0017).
However, the combination of Patel and Barham does not explicitly teach “filtering, by at least one processor, invalid identification information”.
Gu in analogous art disclose the method, wherein filtering, by at least one processor, invalid identification information (para. 0043, The bad data filtering process begins with step 110 in which a pre-trained neural network for bad data identification is loaded in a bad data filtering system).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel and Barham with the teachings of Gu to include the concept of “filtering, by at least one processor, invalid identification information”. One of ordinary skill in the art would have been motivated to make this modification because the bad data filtering system acquires PMU measurements and the correlated PMU measurements are read into the bad data filtering system. Therefore, the correlated PMU measurements are passed through a deep learning algorithm to identify any bad data (here bad data identification) in the correlated PMU measurements (para. 0044).

Regarding claim 13, it is a method claim that corresponds to claim 2. Therefore, the claim is rejected for at least the same reasons as the system of claim 2.

Regarding claim 18, the combination of Patel, Barham and Gu discloses the method of claim 12, wherein the method further comprises processing an image input as identification information, and generating a probability that the image input is a presentation attack, by the first pre-trained validation helper network (Patel: para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent (“presentation attack”)).

Regarding claim 19, the combination of Patel, Barham and Gu discloses the method of claim 12, wherein the method further comprises processing, by the first pre-trained validation helper network, a video input as identification information (Patel: para. 0044, an authentication request includes an authentication image 350 (e.g., 350 a, as illustrated in FIG. 3B). For example, authentication image 350 is an image, series of images, and/or video of the user 124 captured by a user device 156); and generating, by the first pre-trained validation helper network, a probability that the video input is invalid, by the first pre-trained validation helper network (Patel: para. 0096, image data 1204 includes a reference image 300, an authorization image 350, or both; para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent. As such, decision data 1206 a stores the authentication result “Invalid.” (“a probability that the video input is invalid”)).

Regarding claim 20, the combination of Patel, Barham and Gu discloses the method of claim 12, wherein the method further comprises processing, by the first pre-trained validation helper network, a video input as identification information (Patel: para. 0044, an authentication request includes an authentication image 350 (e.g., 350 a, as illustrated in FIG. 3B). For example, authentication image 350 is an image, series of images, and/or video of the user 124 captured by a user device 156), and 
generating, the first pre-trained validation helper network, a probability that the video input is a presentation attack (Patel: para. 0096, image data 1204 includes a reference image 300, an authorization image 350, or both; para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent (“presentation attack”). As such, decision data 1206 a stores the authentication result “Invalid.”).


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20210224563 A1) in view of Barham et al. (US 20200228339 A1 hereinafter “Barham”) in view of Gu et al. (US 20210141007 A1 hereinafter “Gu”) as applied to claim 1 and 12 above, and further in view of Sandepudi et al. (US 20200387835 A1 hereinafter “Sandepudi”).
Regarding claim 3, the combination of Patel, Barham and Gu may not explicitly teach, but Sandepudi, which is a same field of endeavor, discloses the system of claim 1, wherein the first pre-trained validation helper network is trained on evaluation criteria independent of the subject seeking to be enrolled or authenticated (para. 0062, evaluation criteria can also be used to measure the effectiveness of a candidate rule. A criterion that only measures precision or only measures recall could be used).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Sandepudi to include the concept of “the first pre-trained validation helper network is trained on evaluation criteria independent of the subject seeking to be enrolled or authenticated”. One of ordinary skill in the art would have been motivated to make this modification because this possible candidate rule can then be evaluated for transaction classification performance using a set of evaluation transaction data (para. 0057).

Regarding claim 14, it is a method claim that corresponds to claim 3. Therefore, the claim is rejected for at least the same reasons as the system of claim 3.


Claims 4-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20210224563 A1) in view of Barham et al. (US 20200228339 A1 hereinafter “Barham”) in view of Gu et al. (US 20210141007 A1 hereinafter “Gu”) as applied to claim 1 and 12 above, and further in view of Shen et al. (US 20190295223 A1 hereinafter “Shen”).
Regarding claim 4, the combination of Patel, Barham and Gu discloses the system of claim 1, wherein the authentication data gateway further comprises 
a plurality of validation helper networks each associated with a respective type of identification information (Barham: para. 0015-0016, Server 102 may perform functions such as enrolling and authenticating users of the system, and may include a plurality of encrypted neural networks 108 (“a plurality of validation helper networks”). Server 102 may use the encrypted weights and the received biometric information features to employ the neural network (“associating a respective type of identification information”) and obtain an encrypted match-score).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel and Gu with the teachings of Barham to include the concept of “a plurality of validation helper networks each associated with a respective type of identification information”. One of ordinary skill in the art would have been motivated to make this modification because trained weights (or “identification information”) may be encrypted using, for example, homomorphic encryption and transmitted 114 to server 102, which may store the encrypted neural networks for that person. Therefore, server 102 may use the encrypted weights and the received biometric information features to employ the neural network and obtain an encrypted match-score (using for “validation of identification”) (para. 0016).
Patel teaches “an image for authentication of the user” but the combination of Patel, Barham and Gu may not explicitly teach, but Shen, which is a same field of endeavor, discloses the system, wherein each of the plurality of validation helper networks generate a binary evaluation of respective authentication inputs to establish validity (para. 0096, during training, the adversarial neural network can output a binary evaluation of an image designating the perceived realism of the image).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Shen to include the concept of “a plurality of validation helper networks each associated with a respective type of identification information”. One of ordinary skill in the art would have been motivated to make this modification because adversarial neural network (or “validation helper network”) ensures that the aesthetic enhancement neural network generates images that meet the goal of the trained network (para. 0096).

Regarding claim 5, the combination of Patel, Barham, Gu and Shen discloses the system of claim 4, wherein the first pre-trained validation helper network is configured process an image input as identification information, and output a probability that the image input is invalid (Patel: para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent. As such, decision data 1206 a stores the authentication result “Invalid.”).

Regarding claim 6, the combination of Patel, Barham, Gu and Shen discloses The system of claim 4, wherein the first pre-trained validation helper network is configured to process an image input as identification information, and output a probability that the image input is a presentation attack (Patel: para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent (“presentation attack”)).

Regarding claim 7, the combination of Patel, Barham, Gu and Shen discloses the system of claim 4, wherein the first pre-trained validation helper network is configured to: 
process a video input as identification information (Patel: para. 0044, an authentication request includes an authentication image 350 (e.g., 350 a, as illustrated in FIG. 3B). For example, authentication image 350 is an image, series of images, and/or video of the user 124 captured by a user device 156); and 
output a probability that the video input is invalid (Patel: para. 0096, image data 1204 includes a reference image 300, an authorization image 350, or both; para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent. As such, decision data 1206 a stores the authentication result “Invalid.” (“a probability that the video input is invalid”)).

Regarding claim 8, the combination of Patel, Barham, Gu and Shen discloses The system of claim 4, wherein the first pre-trained validation helper network is configured to: 
process a video input as identification information (Patel: para. 0044, an authentication request includes an authentication image 350 (e.g., 350 a, as illustrated in FIG. 3B). For example, authentication image 350 is an image, series of images, and/or video of the user 124 captured by a user device 156), and 
output a probability that the video input is a presentation attack (para. 0096, image data 1204 includes a reference image 300, an authorization image 350, or both; para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent (“presentation attack”). As such, decision data 1206 a stores the authentication result “Invalid.”).

Regarding claim 15, the combination of Patel, Barham and Gu discloses the method of claim 12, wherein the method further comprises executing a plurality of validation helper networks each associated with a respective type of identification information (Barham: para. 0015-0016, Server 102 may perform functions such as enrolling and authenticating users of the system, and may include a plurality of encrypted neural networks 108 (“a plurality of validation helper networks”). Server 102 may use the encrypted weights and the received biometric information features to employ the neural network (“associating a respective type of identification information”) and obtain an encrypted match-score). 
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel and Gu with the teachings of Barham to include the concept of “executing a plurality of validation helper networks each associated with a respective type of identification information”. One of ordinary skill in the art would have been motivated to make this modification because trained weights (or “identification information”) may be encrypted using, for example, homomorphic encryption and transmitted 114 to server 102, which may store the encrypted neural networks for that person. Therefore, server 102 may use the encrypted weights and the received biometric information features to employ the neural network and obtain an encrypted match-score (using for “validation of identification”) (para. 0016).
Patel teaches “an image for authentication of the user” but the combination of Patel, Barham and Gu may not explicitly teach, but Shen, which is a same field of endeavor, discloses the method, wherein generating a binary evaluation of respective authentication inputs by respective ones of the plurality of validation helper networks to establish validity (para. 0096, during training, the adversarial neural network can output a binary evaluation of an image designating the perceived realism of the image).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Shen to include the concept of “generating a binary evaluation of respective authentication inputs by respective ones of the plurality of validation helper networks to establish validity”. One of ordinary skill in the art would have been motivated to make this modification because adversarial neural network (or “validation helper network”) ensures that the aesthetic enhancement neural network generates images that meet the goal of the trained network (para. 0096).


Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20210224563 A1) in view of Barham et al. (US 20200228339 A1 hereinafter “Barham”) in view of Gu et al. (US 20210141007 A1 hereinafter “Gu”) as applied to claim 1 and 12 above, and further in view of Paiz (US 11281664 B1).
Regarding claim 9, the combination of Patel, Barham and Gu may not explicitly teach, but Paiz, which is a same field of endeavor, discloses the system of claim 1, wherein the authentication data gateway is configured to determine if an identification information input improves training set entropy as part of filtering (col. 41 ln. 65-col. 42 ln. 02, The process of improving the Informational Entropy continues by filtering the concise KEYWORD search by further reading, comparing validating the semantic structure with their association to higher magnitude words).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Paiz to include the concept of “the authentication data gateway is configured to determine if an identification information input improves training set entropy as part of filtering”. One of ordinary skill in the art would have been motivated to make this modification because the system may find the optimal KEYWORD search by using the content, page and security value achieve Informational Entropy (or “training set entropy”) and derive the most satisfying results (col. 42 ln. 07-09).

Regarding claim 21, the combination of Patel, Barham and Gu may not explicitly teach, but Paiz, which is a same field of endeavor, discloses the method of claim 12, wherein the method further comprises determining if an identification information input improves training set entropy (col. 41 ln. 65-col. 42 ln. 02, The process of improving the Informational Entropy continues by filtering the concise KEYWORD search by further reading, comparing validating the semantic structure with their association to higher magnitude words).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Paiz to include the concept of “determining if an identification information input improves training set entropy”. One of ordinary skill in the art would have been motivated to make this modification because the system may find the optimal KEYWORD search by using the content, page and security value achieve Informational Entropy (or “training set entropy”) and derive the most satisfying results (col. 42 ln. 07-09).


Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20210224563 A1) in view of Barham et al. (US 20200228339 A1 hereinafter “Barham”) in view of Gu et al. (US 20210141007 A1 hereinafter “Gu”) as applied to claim 1 and 12 above, and further in view of Lee et al. (US 20210097158 A1 hereinafter “Lee”).
Regarding claim 10, the combination of Patel, Barham and Gu may not explicitly teach, but Lee, which is a same field of endeavor, discloses the system of claim 1, wherein the authentication data gateway further comprises: 
a first pre-trained geometry helper network configured to (para. 0112, the processor 120 of the electronic device may refine the reference voice print information on the basis of the voice print information of the voice commands used for the user authentication procedure, by using a deep learning technique): 
process identification information of a first type, accept as input plaintext identification information of the fist type, and output processed identification information of the first type (para. 0059, the processor 120 may determine whether to request an additional speech of the user by comparing a length of the inputted voice command and a length of the text for user authentication (“input plaintext identification information”). For example, when the length of the inputted voice command is shorter than the length of the text for user authentication, the processor 120 may request an additional speech of the user. According to an embodiment, when requesting an additional speech of the user, the processor 120 may output a message and/or a signal requesting the user to speak a text stored in association with authentication information of the corresponding identification word (“output processed identification information”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Lee to include the concept of “process identification information of a first type, accept as input plaintext identification information of the first  type, and output processed identification information of the first type”. One of ordinary skill in the art would have been motivated to make this modification because an electronic device may perform user authentication by using a voice password in order to provide an AI service requiring security (para. 0005).

Regarding claim 11, the combination of Patel, Barham, Gu and Lee discloses the system of claim 10, wherein the first pre-trained validation helper network is configured to accept the output of the first pre-trained geometry helper neural network (para. 0112, the processor 120 of the electronic device may refine the reference voice print information on the basis of the voice print information of the voice commands used for the user authentication procedure, by using a deep learning technique).

Regarding claim 16, the combination of Patel, Barham and Gu may not explicitly teach, but Lee, which is a same field of endeavor, discloses the method of claim 12, wherein the method further comprises executing at least a first geometry helper network a configured to process identification information of the first type (para. 0059, the processor 120 may determine whether to request an additional speech of the user by comparing a length of the inputted voice command and a length of the text for user authentication (“input plaintext identification information”)).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Patel, Barham and Gu with the teachings of Lee to include the concept of “executing at least a first geometry helper network a configured to process identification information of the first type”. One of ordinary skill in the art would have been motivated to make this modification because an electronic device may perform user authentication by using a voice password in order to provide an AI service requiring security (para. 0005).

Regarding claim 17, the combination of Patel, Barham, Gu and Lee discloses the method, wherein the method further comprises processing, by the first pre-trained validation helper network an image input as identification information, and output a probability that the image input is invalid (Patel: para. 0099, The reference image 300 is stored as image data 1204 a, and either a human reviewer uses one or more of the techniques described above with reference to FIGS. 5-9 to classify the image 300 as fraudulent, or the machine learning module 126 applies the authentication model 136 to the image 300 and the model outputs a decision that the image 300 is fraudulent. As such, decision data 1206 a stores the authentication result “Invalid.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493